In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Oshrin, J.), entered April 26, 1999, which granted the motion of the defendant Waldbaums Supermarket, Inc., and the separate motion of the defendants Levin Management and Barbara Realty Corp. for summary judgment dismissing the complaint, and (2) a judgment of the same court, entered May 27, 1999, which, upon the order, dismissed the complaint. The notice of appeal from the *215order is also deemed a notice of appeal from the judgment (see, CPLR 5501 [cj).
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Under the circumstances of this case, summary judgment was properly granted. Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.